Citation Nr: 1101977	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-32 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of 
a right knee replacement (formerly degenerative joint disease of 
the right knee) prior to June 19, 2007 and from August 1, 2008, 
to include consideration of whether reduction from 100 percent to 
30 percent from August 1, 2008 was proper.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1979 to June 
1979 and from April 1980 to June 1984.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a December 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In October 2009, the Veteran testified during a personal hearing 
at the RO and in September 2010, at a Travel Board hearing before 
the undersigned.  Transcripts of these hearings are associated 
with the claims file.

The Board notes that the Veteran underwent a total right knee 
replacement on June 19, 2007.  Pursuant to regulation, the RO 
granted a temporary 100 percent rating, effective from June 19, 
2007 to July 31, 2008.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5055.  The 100 percent rating in effect during this period is the 
maximum rating possible under all potentially applicable rating 
criteria.  Specifically, Diagnostic Code 5055 provides that the 
Veteran is entitled to a 100 percent schedular rating for the 
first year following implantation of prosthesis.  Id.  As the 
Veteran has received the maximum rating allowable for a total 
knee replacement for the period of time from June 19, 2007 to 
July 31, 2008, there is no issue in controversy with regard to 
that specific time period.  

The issue of entitlement to a total disability evaluation 
based upon individual unemployability due to service-
connected disabilities (TDIU) has been raised by the 
record, as indicated on page 6 of the September 2010 
hearing transcript, but has not been adjudicated by 
the Agency of RO.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran apparently is receiving disability benefits from the 
Social Security Administration (SSA) for his knee, as indicated 
on page 6 of the September 2010 hearing transcript.  

However, the record does not reflect that efforts have been made 
to obtain those corresponding SSA records.  Such efforts are 
required, pursuant to 38 C.F.R. § 3.159(c)(2) (2010).  See 
generally Baker v. West, 11 Vet. App. 163, 169 (1998) (VA's duty 
to assist includes obtaining SSA records when the Veteran reports 
receiving SSA disability benefits, as such records may contain 
relevant evidence).

The Board also emphasizes that any records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  

Hence, on remand, the VA must obtain all outstanding pertinent VA 
medical records from VA facilities, following the current 
procedures prescribed in 38 C.F.R. § 3.159.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to obtain all outstanding records of 
treatment of the Veteran by VA and/or any 
other pertinent medical facility pertaining 
to the right knee.  All records and/or 
responses received should be associated 
with the claims folder.  

If any records sought are not obtained, 
notify the Veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

2.  The RO should take all indicated action 
to obtain copies of all medical records 
from SSA dealing with the award of 
disability benefits to the Veteran.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.  

3.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the claim for increase in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a fully responsive 
Supplemental Statement of the Case and 
afforded an appropriate opportunity for 
response.  


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



